Exhibit 10.1

JABIL CIRCUIT, INC.

CASH BONUS AWARD AGREEMENT

This CASH BONUS AWARD AGREEMENT (the “Agreement”) is made as of
                                                  (the “Grant Date”) between
JABIL CIRCUIT, INC., a Delaware corporation (the “Company”), and
                                                  (the “Grantee”).

Background Information

A. The Board of Directors (the “Board”) and stockholders of the Company
previously adopted the Jabil Circuit, Inc. 2011 Stock Award and Incentive Plan
(the “Plan”).

B. Section 9 of the Plan provides that the Administrator shall have the
discretion and right to grant Cash-Based Awards to any Employees or Consultants
or Non-Employee Directors, subject to the terms and conditions of the Plan and
any additional terms provided by the Administrator. The Administrator has
granted a Cash-Based Award to the Grantee as of the Grant Date pursuant to the
terms of the Plan and this Agreement.

C. The Compensation Committee of the Board (the “Committee”) has determined that
it is desirable for compensation delivered pursuant to such Cash-Based Award to
be eligible to qualify for an exemption from the limit on tax deductibility of
compensation under Section 162(m) of the Code, and the Compensation Committee
has determined that Section 11 of the Plan is applicable to such Cash-Based
Award.

D. Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Agreement.

Agreement

1. Cash Bonus. Subject to the terms and conditions provided in this Agreement
and the Plan, Grantee shall be eligible to receive a cash payment in the amount
of US$                                 (the “Bonus”). The Bonus is subject to
forfeiture in the event the Grantee’s Continuous Status as an Employee or
Consultant or Non-Employee Director terminates in certain circumstances, as
specified in Section 6 of this Agreement. The Bonus shall be subject to any
recoupment or “clawback” policy of the Company. The extent to which the
Grantee’s rights and interest in the Bonus becomes vested and non-forfeitable
shall be determined in accordance with the provisions of Sections 2 and 3 of
this Agreement.

2. Vesting.

(a) Except as may be otherwise provided in Section 3 or Section 6 of this
Agreement, the vesting of the Grantee’s rights and interest in the Bonus shall
be determined in accordance with this Section 2. The extent to which the
Grantee’s interest in the Bonus becomes vested and non-forfeitable shall be
based upon the satisfaction of the performance goal specified in this Section 2
(the “Performance Goal”), subject to Section 3. The Performance Goal shall be
based upon the Cumulative EPS (“Cumulative EPS”) of the Company’s adjusted core
earnings per share (as defined below) during the three-year period beginning
[                                    ], and ending on



--------------------------------------------------------------------------------

[                                     ] (the “Performance Period”). The
Cumulative EPS for the Performance Period shall be determined by the sum of the
adjusted core earnings per share for the Company’s fiscal years ending
[                        ], [                        ] and
[                        ] and shall be measured on
[                                    ] (the “Measurement Date”). For purposes of
this Agreement, “adjusted core earnings per share” means the Company’s net
income determined under U.S. generally accepted accounting principles (“GAAP”),
before amortization of intangibles, stock-based compensation expense and related
charges, and goodwill impairment charges, and net of tax and deferred tax
valuation allowance charges that result from the write-off of goodwill and
impairment charges, divided by the weighted average number of outstanding shares
determined in accordance with GAAP.

(b) The portion of the Grantee’s rights and interest in the Bonus, if any, that
becomes vested and non-forfeitable at the Measurement Date shall be determined
in accordance with the following schedule:

 

Cumulative EPS for Three Fiscal Years

Beginning [___________] and

Ending [__________]

 

Percentage of Bonus Vested

Equal to or less than US$[____]

  [__]%

US$[____]

  [__]%

(c) The Bonus shall become vested and non-forfeitable in accordance with this
Section 2, subject to the Committee determining and certifying in writing that
the corresponding Performance Goal and all other conditions for the vesting of
the Bonus have been satisfied; provided the Grantee’s Continuous Status as an
Employee or Consultant or Non-Employee Director has not terminated before the
Measurement Date. The Committee shall make this determination within sixty
(60) days after the Measurement Date (the “Determination Date”). This
determination shall be based on the actual level of the Performance Goal
achieved, and shall not be subject to an exercise of discretion to determine a
level of achievement of the Performance Goal other than that actually achieved,
provided that the Committee’s good faith determination shall be final, binding
and conclusive on all persons, including, but not limited to, the Company and
the Grantee. The Grantee shall not be entitled to any claim or recourse if any
action or inaction by the Company, or any other circumstance or event, including
any circumstance or event outside the control of the Grantee, adversely affects
the ability of the Grantee to satisfy the Performance Goal or in any way
prevents the satisfaction of the Performance Goal. Any portion of the Bonus that
does not become vested and non-forfeitable in accordance with this Section 2
shall be forfeited.

3. Change in Control. In the event of a Change in Control prior to the
Measurement Date, the Bonus:

(a) shall become fully vested on the first anniversary of the date of such
Change in Control (the “Change in Control Anniversary”) if the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director does not
terminate prior to the Change in Control Anniversary;

 

2



--------------------------------------------------------------------------------

(b) shall become fully vested on the Date of Termination if the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director
terminates prior to the Change in Control Anniversary as a result of termination
by the Company without Cause or resignation by the Grantee for Good Reason; or

(c) shall not become fully vested if the Grantee’s Continuous Status as an
Employee or Consultant or Non-Employee Director terminates prior to the Change
in Control Anniversary as a result of termination by the Company for Cause or
resignation by the Grantee without Good Reason, but only to the extent such
Bonus (or portion thereof) has not previously become vested.

For purposes of this Agreement, the references to “fully vested” refer to
vesting of the Bonus that would vest upon achievement of the maximum level of
achievement of the Performance Goal under Section 2 at the Measurement Date.
This Section 3 shall supersede the standard vesting provision contained in
Section 2 of this Agreement only to the extent that it results in accelerated
vesting of the Bonus, and it shall not result in a delay of any vesting or
non-vesting of any Bonus that otherwise would occur at the Measurement Date
under the terms of the standard vesting provision contained in Section 2 of this
Agreement.

For purposes of this Section 3, the following definitions shall apply:

(d) “Cause” means:

(i) The Grantee’s conviction of a crime involving fraud or dishonesty; or

(ii) The Grantee’s continued willful or reckless material misconduct in the
performance of the Grantee’s duties after receipt of written notice from the
Company concerning such misconduct;

provided, however, that for purposes of Section 3(d)(ii), Cause shall not
include any one or more of the following: bad judgment, negligence or any act or
omission believed by the Grantee in good faith to have been in or not opposed to
the interest of the Company (without intent of the Grantee to gain, directly or
indirectly, a profit to which the Grantee was not legally entitled).

(e) “Good Reason” means:

(i) The assignment to the Grantee of any duties adverse to the Grantee and
materially inconsistent with the Grantee’s position (including status, titles
and reporting requirement), authority, duties or responsibilities, or any other
action by the Company that results in a material diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action that is not taken in bad faith;

(ii) Any material reduction in the Grantee’s compensation; or

(iii) Change in location of the Grantee’s assigned office of more than 35 miles
without prior consent of the Grantee.

 

3



--------------------------------------------------------------------------------

The Grantee’s resignation will not constitute a resignation for Good Reason
unless the Grantee first provides written notice to the Company of the existence
of the Good Reason within 90 days following the effective date of the occurrence
of the Good Reason, and the Good Reason remains uncorrected by the Company for
more than 30 days following receipt of such written notice of the Good Reason
from the Grantee to the Company, and the effective date of the Grantee’s
resignation is within one year following the effective date of the occurrence of
the Good Reason.

4. Timing and Manner of Payment. The portion of the Bonus that becomes vested
and non-forfeitable at the Measurement Date in accordance with Section 2 of this
Agreement (including the portion not forfeited by operation of Section 6(b)), if
any, will be paid to the Grantee (or his estate in the event of death) at a date
that is as prompt as practicable after the Determination Date but in no event
later than two and one-half (2-1/2) months after the Measurement Date. The
portion of the Bonus that becomes vested and nonforfeitable in accordance with
Section 3(a) (on the Change in Control Anniversary) or Section 3(b) (during the
year following a Change in Control), if any, will be paid to the Grantee (or his
estate in the event of death) at a date that is as prompt as practicable after
the applicable vesting date but in no event later than two and one-half (2 1/2)
months following the applicable vesting date under Section 3(a) or 3(b). The
portion of the Bonus that becomes vested and nonforfeitable in accordance with
Section 6(a) (due to the Grantee’s death) will be paid within the period
extending to not later than two and one-half (2 1/2) months after the later of
the end of the calendar year or the end of the Company’s fiscal year in which
death occurred. The Administrator may provide that any amounts payable under
this Agreement be paid directly to the Grantee by the Grantee’s employer in the
applicable local currency converted using the exchange rate at the time of
payment as solely determined by the Company.

5. Restrictions on Transfer. The Grantee shall not have the right to make or
permit to occur any transfer, assignment, pledge, hypothecation or encumbrance
of all or any portion of the Bonus prior to actual payment thereof, whether
outright or as security, with or without consideration, voluntary or
involuntary, and the Bonus shall not be subject to execution, attachment, lien,
or similar process prior to actual payment thereof. Any purported transfer or
other transaction not permitted under this Section 5 shall be deemed null and
void.

6. Forfeiture. Except as may be otherwise provided in this Section 6, the
Grantee shall forfeit all of his rights and interest in the Bonus if his
Continuous Status as an Employee or Consultant or Non-Employee Director
terminates for any reason before the Bonus, or any portion thereof, becomes
vested in accordance with Section 2 or Section 3 of this Agreement.

(a) Death. In the event that the Grantee’s Continuous Status as an Employee or
Consultant or Non-Employee Director terminates due to death at a time that the
Grantee’s Bonus has not yet vested in whole or in part, a pro rata portion of
the Grantee’s Bonus shall vest as follows: First, for purposes of Section 2, the
Company shall determine the actual level of the Performance Goal achieved (such
determination may be by means of a good faith estimate) as of the Company’s
fiscal quarter-end coincident with or next preceding the Grantee’s death (or, if
the Grantee’s death occurs in the first fiscal quarter of the Performance
Period, then the Company’s fiscal quarter-end coincident with or next following
the Grantee’s death) and calculating, on a preliminary basis, the resulting
portion of the Bonus that would have become vested (based on such calculation)
as of the Measurement Date. Second, a pro rata portion of

 

4



--------------------------------------------------------------------------------

that portion of the Bonus will be calculated by multiplying that portion by a
fraction, the numerator of which is the number of months from
[                                    ] through the date of death (rounding any
partial month to the next whole month) and the denominator of which is 36. Any
portion of the Bonus that was unvested at the date of death and that exceeds the
pro rata portion of the Bonus that becomes vested under this Section 6(a) shall
be forfeited.

(b) Disability. In the event that the Grantee’s Continuous Status as an Employee
or Consultant or Non-Employee Director terminates due to Disability at a time
that the Grantee’s Bonus has not yet vested in whole or in part, a pro rata
portion of the Grantee’s Bonus shall be eligible for future vesting based on the
actual level of achievement in the Performance Period, provided, however, that
non-forfeiture of such portion of the Bonus will only apply if the Grantee
executes the agreement, if any, required under Section 6(c). The pro rata
portion shall be calculated, at the Measurement Date, by multiplying the Bonus
by a fraction, the numerator of which is the number of months from
[                                    ] through the date of termination (rounding
any partial month to the next whole month) and the denominator of which is 36.
Vesting of such portion of the Bonus will remain subject to Section 2, and
payment of such portion of the Bonus will remain subject to Section 4. The death
of the Grantee following a termination governed by this Section 6(b), or a
Change in Control following such termination, shall not increase or decrease the
portion of the Bonus forfeited or not forfeited under this Section 6(b),
although such events will trigger a payment of the portion of the Bonus not
forfeited by operation of this Section 6(b) in accordance with Section 4. Any
portion of the Bonus that at any time after the date of a termination governed
by this Section 6(b) exceeds the pro rata portion of the Bonus potentially
subject to future vesting under this Section 6(b) shall be forfeited.

(c) Execution of Separation Agreement and Release. Unless otherwise determined
by the Administrator, as a condition to the non-forfeiture of the Bonus upon a
termination due to Disability under Section 6(c), the Grantee shall be required
to execute a separation agreement and release, in a form prescribed by the
Administrator, setting forth covenants relating to noncompetition,
nonsolicitation, nondisparagement, confidentiality and similar covenants for the
protection of the Company’s business, and releasing the Company from liability
in connection with the Grantee’s termination. Such agreement shall provide for
the forfeiture and/or clawback of the Bonus subject to Section 6(b) and any
other related rights, in the event of the Grantee’s failure to comply with the
terms of such agreement. The Administrator will provide the form of such
agreement to the Grantee at the date of termination, and the Grantee must
execute and return such form within the period specified by law or, if no such
period is specified, within 21 days after receipt of the form of agreement, and
not revoke such agreement within any permitted revocation period (the end of
these periods being the “Agreement Effectiveness Deadline”). If any portion of
the Bonus subject to Section 6(b) or related rights would be required to be paid
before the Agreement Effectiveness Deadline, the payment shall not be delayed
pending the receipt and effectiveness of the agreement, but any such Bonus or
related rights paid before such receipt and effectiveness shall be subject to a
“clawback” (repaying to the Company the cash paid) in the event that the
agreement is not received and effective and not revoked by the Agreement
Effectiveness Deadline.

7. Responsibility for Taxes and Withholding. Regardless of any action the
Company, any of its Subsidiaries and/or the Grantee’s employer takes with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related items related

 

5



--------------------------------------------------------------------------------

to the Grantee’s participation in the Plan and legally applicable to the Grantee
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and may exceed the amount actually withheld
by the Company or any of its affiliates. The Company and/or its Subsidiaries
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Bonus; including, but not
limited to, the grant, vesting or payment of the Bonus; and (ii) do not commit
to and are under no obligation to structure the terms of any award to reduce or
eliminate the Grantee’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Grantee becomes subject to tax in more
than one jurisdiction between the Grant Date and the date of any relevant
taxable event, the Company and/or its Subsidiaries may be required to withhold
or account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee will pay or make adequate arrangements satisfactory to the Company
and/or its Subsidiaries to satisfy all Tax-Related Items. In this regard, the
Grantee is deemed to authorize the Company and/or its Subsidiaries, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by withholding from the Grantee’s Bonus, wages or other
cash compensation paid to the Grantee by the Company and/or its Subsidiaries.

8. Code Section 409A. Payments made pursuant to this Agreement are intended to
be exempt from Section 409A of the Code or to otherwise comply with Section 409A
of the Code. Accordingly, other provisions of the Plan or this Agreement
notwithstanding, the provisions of this Section 8 will apply in order that the
Bonus will be exempt from or otherwise comply with Code Section 409A. In
addition, the Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
the Plan and/or this Agreement to ensure that the Bonus is exempt from or
otherwise complies, and in operation complies, with Code Section 409A
(including, without limitation, the avoidance of penalties thereunder). Other
provisions of the Plan and this Agreement notwithstanding, the Company makes no
representations that the Bonus will be exempt from or avoid any penalties that
may apply under Code Section 409A, makes no undertaking to preclude Code
Section 409A from applying to the Bonus and will not indemnify or provide a
gross up payment to a Grantee (or his estate) for any taxes, interest or
penalties imposed under Code Section 409A.

9. No Effect on Employment or Rights under Plan. Nothing in the Plan or this
Agreement shall confer upon the Grantee the right to continue in the employment
of the Company or any Subsidiary or affect any right which the Company or any
Subsidiary may have to terminate the employment of the Grantee regardless of the
effect of such termination of employment on the rights of the Grantee under the
Plan or this Agreement. If the Grantee’s employment is terminated for any reason
whatsoever (and whether lawful or otherwise), he will not be entitled to claim
any compensation for or in respect of any consequent diminution or extinction of
his rights or benefits (actual or prospective) under this Agreement or any Award
or otherwise in connection with the Plan. The rights and obligations of the
Grantee under the terms of his employment with the Company or any Subsidiary
will not be affected by his participation in the Plan or this Agreement, and
neither the Plan nor this Agreement form part of any contract of employment
between the Grantee and the Company or any Subsidiary. The granting of Awards
under the Plan is entirely at the discretion of the Administrator, and the
Grantee shall not in any circumstances have any right to be granted an Award.

 

6



--------------------------------------------------------------------------------

10. Governing Laws. This Agreement shall be construed and enforced in accordance
with the laws of the State of Florida.

11. Successors; Severability; Entire Agreement; Headings. This Agreement shall
inure to the benefit of, and be binding upon, the Company and the Grantee and
their heirs, legal representatives, successors and permitted assigns. In the
event that any one or more of the provisions or portion thereof contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, the same shall not invalidate or otherwise affect
any other provisions of this Agreement, and this Agreement shall be construed as
if the invalid, illegal or unenforceable provision or portion thereof had never
been contained herein. Subject to the terms and conditions of the Plan and any
rules adopted by the Company or the Administrator and applicable to this
Agreement, which are incorporated herein by reference, this Agreement expresses
the entire understanding and agreement of the parties hereto with respect to
such terms, restrictions and limitations. Section headings used herein are for
convenience of reference only and shall not be considered in construing this
Agreement.

12. Miscellaneous.

(a) Data Privacy. The Company and its subsidiaries hold, for the purpose of
managing and administering the Plan, certain personal information about the
Grantee, including the Grantee’s name, home address and telephone number, date
of birth, social security number or other Grantee identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, and details of any awards granted, canceled, purchased, vested,
unvested or outstanding in the Grantee’s favor under the Plan (“Data”). The
Company and/or its subsidiaries will transfer Data among themselves as necessary
for the purpose of implementation, administration and management of the
Grantee’s participation in the Plan and the Company and/or any of its
subsidiaries may each further transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan. These
recipients may be located in the European Economic Area, or elsewhere throughout
the world, in countries that may have different data privacy laws and
protections than the Grantee’s country, such as the United States. The Grantee
is deemed to authorize the Company and/or any of its subsidiaries to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Grantee’s participation
in the Plan, including any requisite transfer of such Data as may be required
for the administration of the Plan. The Grantee may, at any time, review Data,
require any necessary amendments to it or withdraw the deemed consent herein in
writing by contacting the Administrator; however, withdrawing consent may affect
the Grantee’s ability to participate in the Plan.

(b) Voluntary Participation. The Grantee’s participation in the Plan is
voluntary. The value of the Bonus is an extraordinary item of compensation.
Unless otherwise expressly provided in a separate agreement between the Grantee
and the Company or a Subsidiary, the Bonus is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end-of-service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments.

(c) Electronic Delivery. THE GRANTEE IS DEEMED TO CONSENT TO ELECTRONIC DELIVERY
OF THE PLAN, THE PROSPECTUS FOR THE PLAN AND

 

7



--------------------------------------------------------------------------------

OTHER DOCUMENTS RELATED TO THE PLAN (COLLECTIVELY, THE “PLAN DOCUMENTS”). THE
COMPANY WILL DELIVER THE PLAN DOCUMENTS ELECTRONICALLY TO THE GRANTEE BY E-MAIL,
BY POSTING SUCH DOCUMENTS ON ITS INTRANET WEBSITE OR BY ANOTHER MODE OF
ELECTRONIC DELIVERY AS DETERMINED BY THE COMPANY IN ITS SOLE DISCRETION. SUCH
PROCEDURES AND DELIVERY MAY BE EFFECTED BY A BROKER OR THIRD PARTY ENGAGED BY
THE COMPANY TO PROVIDE ADMINISTRATIVE SERVICES RELATED TO THE PLAN. THE COMPANY
WILL SEND TO THE GRANTEE AN E-MAIL ANNOUNCEMENT WHEN THE PLAN DOCUMENTS ARE
AVAILABLE ELECTRONICALLY FOR THE GRANTEE’S REVIEW, DOWNLOAD OR PRINTING AND WILL
PROVIDE INSTRUCTIONS ON WHERE THE PLAN DOCUMENTS CAN BE FOUND. UNLESS OTHERWISE
SPECIFIED IN WRITING BY THE COMPANY, THE GRANTEE WILL NOT INCUR ANY COSTS FOR
RECEIVING THE PLAN DOCUMENTS ELECTRONICALLY THROUGH THE COMPANY’S COMPUTER
NETWORK. THE GRANTEE WILL HAVE THE RIGHT TO RECEIVE PAPER COPIES OF ANY PLAN
DOCUMENT BY SENDING A WRITTEN REQUEST FOR A PAPER COPY TO THE ADMINISTRATOR. THE
GRANTEE’S DEEMED CONSENT TO ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS WILL BE
VALID AND REMAIN EFFECTIVE UNTIL THE EARLIER OF (i) THE TERMINATION OF THE
GRANTEE’S PARTICIPATION IN THE PLAN AND (ii) THE WITHDRAWAL OF THE GRANTEE’S
CONSENT TO ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS. THE COMPANY ACKNOWLEDGES
AND AGREES THAT THE GRANTEE HAS THE RIGHT AT ANY TIME TO WITHDRAW HIS CONSENT TO
ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS BY SENDING A WRITTEN NOTICE OF
WITHDRAWAL TO THE ADMINISTRATOR. IF THE GRANTEE WITHDRAWS HIS CONSENT TO
ELECTRONIC DELIVERY, THE COMPANY WILL RESUME SENDING PAPER COPIES OF THE PLAN
DOCUMENTS WITHIN TEN (10) BUSINESS DAYS OF ITS RECEIPT OF THE WITHDRAWAL NOTICE.

(d) Unfunded Plan. Any rights of the Grantee relating to the Grantee’s Bonus
shall constitute bookkeeping entries on the books of the Company and shall not
create in the Grantee any right to, or claim against, any specific assets of the
Company or any Subsidiary, nor result in the creation of any trust or escrow
account for the Grantee. With respect to the Grantee’s entitlement to any
payment hereunder, the Grantee shall be a general creditor of the Company.

(e) Governing Documents. The Bonus is granted under and governed by the terms
and conditions of the Plan and this Agreement. All decisions or interpretations
of the Administrator upon any questions relating to the Plan and this Agreement
shall be binding, conclusive and final.

13. Country Appendix. Notwithstanding any provision of this Agreement to the
contrary, this Bonus shall be subject to the applicable terms and provisions as
set forth in the Country Appendix attached hereto and incorporated herein, if
any, for the Grantee’s country of residence (and country of employment or
engagement as a Consultant, if different).

 

8



--------------------------------------------------------------------------------

COUNTRY APPENDIX

ADDITIONAL TERMS AND CONDITIONS TO CASH BONUS AWARD AGREEMENT

This Country Appendix includes the following additional terms and conditions
that govern the Grantee’s Cash-Based Award for all Grantees that reside and/or
work outside of the United States.

Notifications

This Country Appendix also includes information regarding exchange controls and
certain other issues of which the Grantee should be aware with respect to the
Grantee’s participation in the Plan. The information is based on the securities,
exchange control and other laws in effect in the respective countries as of
November 2012. Such laws are often complex and change frequently. As a result,
the Company strongly recommends that the Grantee not rely on the information in
this Country Appendix as the only source of information relating to the
consequences of the Grantee’s participation in the Plan because the information
may be out of date at the time that the Cash-Based Award vests, or cash is
delivered in settlement of the Cash-Based Award.

In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation, and none of the Company, its
Subsidiaries, nor the Administrator is in a position to assure the Grantee of a
particular result. Accordingly, the Grantee is advised to seek appropriate
professional advice as to how the relevant laws in the Grantee’s country of
residence and/or work may apply to the Grantee’s situation.

Finally, if the Grantee transfers employment after the Grant Date, or is
considered a resident of another country for local law purposes following the
Grant Date, the notifications contained herein may not be applicable to the
Grantee, and the Administrator shall, in its discretion, determine to what
extent the terms and conditions contained herein shall be applicable to the
Grantee.

Terms And Conditions Applicable To All Non-U.S. Jurisdictions

English Language. If the Grantee has received this Agreement, the Plan or any
other rules, procedures, forms or documents related to the Cash-Based Award
translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
will control.

Repatriation; Compliance with Laws. The Grantee agrees, as a condition of the
grant of the Cash-Based Award, in cases where the cash payment is made outside
of the Grantee’s country of residence, to repatriate all cash payments
attributable to the Cash-Based Award, in accordance with all foreign exchange
rules and regulations applicable to the Grantee. The Company and the
Administrator reserve the right to impose other requirements on the Grantee’s
participation in the Plan, on the Cash-Based Awards and any cash payments made
pursuant to the Agreement, to the extent the Company, its Subsidiaries or the
Administrator determines it is necessary or advisable in order to comply with
local law or to facilitate the administration of the Plan, and to require the
Grantee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing. Finally, the Grantee agrees to take any and all
actions as may be required to

 

9



--------------------------------------------------------------------------------

comply with the Grantee’s personal legal and tax obligations under all laws,
rules and regulations applicable to the Grantee.

Commercial Relationship. The Grantee expressly recognizes that the Grantee’s
participation in the Plan and the Company’s Cash-Based Award grant does not
constitute an employment relationship between the Grantee and the Company. The
Grantee has been granted a Cash-Based Award as a consequence of the commercial
relationship between the Company and the Company’s Subsidiary that employs the
Grantee, and the Company’s Subsidiary is the Grantee’s sole employer. Based on
the foregoing, (a) the Grantee expressly recognizes the Plan and the benefits
the Grantee may derive from participation in the Plan do not establish any
rights between the Grantee and the Subsidiary that employs the Grantee, (b) the
Plan and the benefits the Grantee may derive from participation in the Plan are
not part of the employment conditions and/or benefits provided by the Subsidiary
that employs the Grantee, and (c) any modifications or amendments of the Plan by
the Board or the Compensation Committee, any modifications or amendments of an
Award by the Board, the Compensation Committee or the Administrator, or a
termination of the Plan by the Board or the Compensation Committee, shall not
constitute a change or impairment of the terms and conditions of the Grantee’s
employment with the Subsidiary that employs the Grantee.

General.

 

  •  

The grant of the Cash-Based Award is voluntary and occasional and does not
create any contractual or other right to receive future grants of Cash-Based
Awards or benefits in lieu of the Cash-Based Award even if Stock and Cash-Based
Awards have been granted repeatedly in the past.

 

  •  

The future value of the cash payment underlying the Cash-Based Award is unknown
and cannot be predicted with certainty.

 

  •  

No claim or entitlement to compensation or damages arises from the forfeiture of
the Cash-Based Award or the termination of the Plan and the Grantee irrevocably
releases the Board, the Compensation Committee, the Company, its Subsidiaries,
the Administrator and their affiliates from any such claim that may arise.

 

  •  

None of the Company, its Subsidiaries, nor the Administrator is providing any
tax, legal or financial advice or making any recommendations regarding the
Grantee’s participation in the Plan, or the grant, vesting or settlement of the
Grantee’s Cash-Based Award. The Grantee is hereby advised to consult with his
own personal tax, legal and financial advisors regarding his participation in
the Plan before taking any action related to the Plan.

 

10



--------------------------------------------------------------------------------

Notifications Applicable To Austria

Consumer Protection Information. If the provisions of the Austrian Consumer
Protection Act are applicable to the Agreement and the Plan, the Grantee may be
entitled to revoke the Grantee’s deemed acceptance of the Agreement under the
conditions listed below:

(i) The Grantee may be entitled to revoke the Grantee’s deemed acceptance;
provided the revocation is made within one month after deemed acceptance of the
Agreement.

(ii) The revocation must be in written form to be valid and will revoke both
deemed acceptance of the Agreement and deemed acceptance of the Cash-Based Award
awarded thereunder. It is sufficient if the Grantee returns the Agreement to the
Administrator or a Company representative with language which can be understood
as a refusal to conclude or honor the Agreement; provided the revocation is sent
within the period discussed above.

Notifications Applicable To Brazil

Exchange Control Information. If the Grantee is resident or domiciled in Brazil,
the Grantee will be required to submit annually a declaration of assets and
rights held outside of Brazil to the Central Bank of Brazil if the aggregate
value of such assets and rights is equal to or greater than US$100,000. Assets
and rights that must be reported include bank deposits and financial derivative
investments.

Terms And Conditions Applicable To China

Satisfaction of Regulatory Obligations. If the Grantee is a national of the
Peoples’ Republic of China (“PRC”), this Cash-Based Award is subject to
additional terms and conditions, as determined by the Company in its sole
discretion, in order for the Company to permit the operation of the Plan in
accordance with applicable PRC exchange control laws and regulations.

Administration. The Company shall not be liable for any costs, fees, lost
interest or other losses the Grantee may incur or suffer resulting from the
enforcement of the terms of this Appendix or otherwise from the Company’s
operation and enforcement of the Plan, the Agreement and the Cash-Based Award in
accordance with Chinese law including, without limitation, any applicable State
Administration of Foreign Exchange rules, regulations and requirements.

Notifications Applicable To France

Use of English Language. Les parties reconnaissent avoir exigé la rédaction en
anglais de la présente convention, ainsi que de tous documents exécutés, avis
donnés et procédures judiciaires intentées, directement ou indirectement,
relativement à ou suite à la présente convention.

 

11



--------------------------------------------------------------------------------

Notifications Applicable To Germany

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If the Grantee uses a German bank
to transfer a cross-border payment in excess of €12,500 in connection with the
receipt of cash under the Plan, the bank will make the report for the Grantee.

Terms And Conditions Applicable To Hong Kong

Occupational Retirement Schemes Ordinance. It is intended that a Grantee’s
Cash-Based Award will not constitute an occupational retirement scheme, at any
time, and thus will not be subject to the Occupational Retirement Schemes
Ordinance. Consequently, the Grantee agrees that notwithstanding the language in
Section 4 of the Agreement addressing the timing of the payment of any
Cash-Based Award following the death of the Grantee, such payment will not be
accelerated on account of the Grantee’s death and such payment, after
determination in accordance with Section 6(a) of the Agreement, will be made in
accordance with Section 4 of the Agreement disregarding the timing of payment
rules applicable in cases of the Grantee’s death.

Notifications Applicable To Italy

Exchange Control Information. The Grantee is required to report in the Grantee’s
annual tax return: (a) any transfers of cash to or from Italy exceeding €10,000
or the equivalent amount in U.S. dollars; (b) any foreign investments or
investments held outside of Italy at the end of the calendar year exceeding
€10,000 if such investments (including cash) may result in income taxable in
Italy; and (c) the amount of the transfers to and from abroad during the
calendar year which have had an impact on the Grantee’s foreign investments or
investments held outside of Italy. Under certain circumstances, the Grantee may
be exempt from the requirements under (a) above if the transfer or investment is
made through an authorized broker resident in Italy.

Notifications Applicable To Singapore

Securities Law Information. The Plan is offered on a private basis in reliance
on section 273(1)(f) of the Securities and Futures Act (“SFA”), under which it
is exempt from the prospectus and registration requirements of the SFA. The Plan
has not been lodged or registered as a prospectus with the Monetary Authority of
Singapore.

Terms And Conditions Applicable To The United Kingdom

Tax Loan. In the event that the Company or a Subsidiary is unable to withhold or
collect any tax due within 90 days after an income tax charge and/or a charge to
national insurance contributions arises, the Company, its employing Subsidiary
and the Grantee hereby agree that the amount of the uncollected tax shall
constitute a loan owed by the Grantee to the employing Subsidiary, effective on
the 90th day after the date the income tax charge and/or a charge to national
insurance contributions arises. The Grantee agrees that the loan will be
immediately repayable and the Company or the employing Subsidiary may recover it
at any time thereafter by any of the means referred to in the Agreement for the
satisfaction of the Grantee’s tax obligations. Notwithstanding the terms of the
Agreement to the contrary, this provision shall not be applicable to the Grantee
if the Grantee is an executive officer of the Company for purposes of the U.S.
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder.

 

12